Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-17-00451-CR

                                          IN RE Richard LARES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: July 26, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 13, 2017, Relator filed a petition for writ of mandamus. The court has considered

the petition and is of the opinion Relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2006CR10110, styled State of Texas v. Richard Lares, pending in the 399th
Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.